Citation Nr: 0935861	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a dental condition for 
treatment purposes.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to March 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for 
dental treatment purposes.  Nothing in the records assembled 
for the Board's review indicates the Veteran has contended he 
is entitled to service connection for a dental condition for 
compensation purposes, nor has such a claim ever been 
adjudicated below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In December 2008, the Board remanded this case to ensure the 
Veteran received adequate notification under the Veterans 
Claims Assistance Act of 2000 (VCAA) regarding the present 
appellate claim, and for the RO to readjudicate the claim if 
additional evidence was received.  Here, the Veteran was sent 
a VCAA-compliant notification letter in January 2009, and his 
claim was readjudicated by a March 2009 Supplemental 
Statement of the Case (SSOC).  Accordingly, the Board finds 
that the remand directives have been completed, and, thus, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes it issued a separate 
decision on the same date as the December 2008 remand in this 
case, and that this decision denied the Veteran's claims of 
entitlement to an initial compensable disability rating for 
bilateral hearing loss for the period from September 30, 
2004, through October 11, 2005; entitlement to a staged 
initial disability rating in excess of 10 percent for 
bilateral hearing loss, from October 12, 2005; and 
entitlement to service connection for Type-II diabetes 
mellitus, including as secondary to Agent Orange exposure.  
Nothing in the records assembled for the Board's review 
indicates any action has been taken on this decision by the 
United States Court of Appeals for Veterans Claims (Court).  
Therefore, the Board does not have jurisdiction to further 
address these claims.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran does not belong to any of the legally 
specified classes of veterans entitled to VA dental 
treatment.


CONCLUSION OF LAW

Service connection for a dental condition(s) for the purposes 
of obtaining VA outpatient dental treatment is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Board acknowledges that the Veteran was not 
sent pre-adjudication notice regarding his present appellate 
claim as required by Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  However, as noted in the Introduction, the 
Veteran was sent VCAA-compliant notification via a January 
2009 letter followed by readjudication of the claim by the 
March 2009 SSOC, which "cures" the timing problem associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 
1333-34.  

In pertinent part, the January 2009 letter informed the 
Veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, this letter 
included the information regarding disability rating(s) and 
effective date(s) outlined by the Court's holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the January 2009 letter discussed 
the general requirements to establish service connection, but 
did not detail all of the elements necessary to obtain dental 
treatment from VA.  Nevertheless, the Board notes that the 
Veteran has actively participated in the processing of this 
case, and the statements submitted in support of this claim 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  For example, a July 2009 
statement from his attorney cited to 38 C.F.R. § 3.381, which 
is the regulation pertaining to service connection of dental 
conditions for treatment purposes.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  The Board acknowledges 
that the Veteran's former representative contended in an 
August 2009 statement that the Veteran indicated his desire 
for a Board hearing in a June 2007 statement.  However, a 
review of that statement reflects the Veteran was 
specifically referring to his diabetes mellitus claim only.  
He did initiate his claim of entitlement to dental treatment 
with that statement, but did not indicate then or at any 
subsequent period that he desired a hearing either before the 
Board or RO regarding that claim.  The Board also notes that 
the Veteran's present attorney contended in the July 2009 
statement that a VA examination and opinion was warranted in 
this case.  Under the law, in the case of a claim for 
disability compensation the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be discussed in 
detail below, there is no evidence that the Veteran 
experienced dental trauma in service, he did not apply for 
dental treatment within one year of separation from service, 
nor does he have the requirements by which VA dental 
treatment can be provided.  Therefore, an examination is not 
necessary to decide the claim.  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).

In view of the foregoing, the Board finds that the duty to 
assist the Veteran in this case has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, 
in accordance with 38 C.F.R. 
§§ 3.381, 17.161.

In this case, as acknowledged by the Veteran's attorney, his 
May 1952 enlistment examination did not note any missing 
teeth nor any other dental condition.  However, a dental 
health record dated the same date as the entrance examination 
noted missing teeth numbers 2, 5, 11, 13, 14, 15, 17, 30, and 
32.  Dental treatment records dated later that same month 
diagnosed "Pitis, chronic PE # 12, 19," and "Pitis chronic 
#31."  He also received dental treatment on various 
subsequent occasions throughout his active service.  In 
pertinent part, a November 1955 service examination indicated 
he was missing teeth numbers 1, 5, 11-15, 17-19, and 30-32.  
In addition, under the section for remarks and additional 
defects and diseases it was stated "Qual AFM 160-1 Class 
4."  Dental treatment records dated in May 1959 noted an 
impression for full maxillary and partial mandibular 
dentures.  Further, his September 1972 retirement examination 
noted that teeth numbers 1-20 and 30-32 were missing.  Under 
the section for remarks and additional defects and diseases 
it was stated "Type-1 Class-2 Qualified Serviceable."

In view of the foregoing, it is clear the Veteran experienced 
dental problems during service, and received in-service 
dental treatment.  However, for the reasons stated below, the 
Board must find that he does not satisfy the requisite 
criteria for a grant of service connection for a dental 
condition for treatment purposes.

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, as set forth in 38 C.F.R. § 17.161; 38 
U.S.C.A § 1712.  With reference to Class I, those having a 
service-connected compensable dental disability or condition 
may be authorized dental treatment as necessary to maintain 
oral health and masticatory function.  The Veteran, however, 
does not have a dental disability subject to compensable 
service connection, as set forth under 38 C.F.R. § 4.150.  As 
such, the veteran does not satisfy Class I criteria.  38 
C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may, under certain specified 
conditions, utilize outpatient dental services and treatment.  
In this case, the Veteran was discharged prior to September 
30, 1981.  As such, the Veteran does not meet the Class II 
(1)(i) criteria.  38 C.F.R. 
§ 17.161(b).

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  However, 
the claim for such treatment must have been made within one 
year after discharge or release from active service.  
38 C.F.R. § 17.161(b)(2)(B).  The Board observes that while 
the Veteran submitted a claim of service connection for 
various disabilities in April 1973, he did not identify 
dental treatment as a benefit he was seeking at that time.  
In fact, the first indication he was seeking dental treatment 
in the record before the Board are documents received in June 
2007, more than 30 years after his separation from active 
service.  

The Board acknowledges the Veteran has criticized VA for 
ignoring his dental condition in April 1973, and not 
providing him with a dental or oral examination to determine 
if he had any service-connected dental disabilities.  He also 
contended that VA failed to inform him, at that time, of 
options he would have to follow to receive VA dental 
treatment.  However, the Court has held that for veteran's 
who were discharged prior to October 1, 1981, the applicable 
time limit to file a dental claim cannot be tolled based on 
the service department's failure to notify a veteran about 
his right to file such a claim.  Woodson v. Brown, 8 Vet. 
App. 352, 355 (1995) affirmed in part, dismissed in part by 
87 F.3d 1304 (1996).

To the extent the Veteran indicates VA committed error in 
adjudication of his case in 1973, the Board observes that he 
has not specifically alleged the pertinent rating decision of 
June 1973 was the product of clear and unmistakable error 
(CUE), nor has such a claim ever been adjudicated below.  
Therefore, the Board has no jurisdiction to address a CUE 
claim at this time.  It is noted, however, that a violation 
in the duty to assist does not constitute CUE.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Under Class II (a) criteria, dental treatment may be provided 
for a service-connected noncompensable dental condition which 
resulted from combat wounds or other service trauma.  38 
C.F.R. § 17.161; 38 U.S.C.A. § 1712(a)(1)(C).  The Veteran 
has not alleged, and the evidence does not show, that he 
suffered dental trauma in service to include from combat.  In 
fact, as part of his initial claim in June 2007 he states 
that his teeth "deteriorated" during service, and that he 
could only "speculate as to why my teeth deteriorated."  
Although it is clear from the service treatment records that 
teeth were lost during active service, and various dental 
treatment was received therein, the VA General Counsel has 
held that the term "service trauma" does not include the 
intended effects of treatment provided during a veteran's 
military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  In its 
opinion on the subject, the General Counsel noted, among 
other things, that the term "trauma" is ordinarily defined as 
a "physical injury caused by a blow, or fall . . ." or as a 
"wound; an injury inflicted more or less suddenly, by some 
physical agent."  In other words, an injury.  The General 
Counsel noted that treatment is given in order to remedy the 
effects of disease or injury, that dental treatment is not 
synonymous with dental trauma, and that it would be anomalous 
to conclude that the remedy for an injury or disease 
constituted further injury.  As such, the Veteran does not 
meet the Class II (a) criteria for service connection for a 
noncompensable dental condition which resulted from combat 
wounds or other service trauma.  38 C.F.R. 
§ 17.161(c); 38 U.S.C.A. § 1712(a)(1)(B).

The evidence does not demonstrate that the Veteran can 
otherwise avail himself of any of the other categories by 
which VA dental treatment can be provided.  Class II(b) and 
Class II(c) require that the claimant be a prisoner of war, a 
status not accruing to the Veteran in this case.  38 C.F.R. § 
17.161(d), (e).  Class IIR (Retroactive) eligibility requires 
that a prior application for VA dental treatment have been 
made and such treatment provided.  38 C.F.R. § 17.161(f).  As 
already noted, a review of the record does not show that the 
Veteran had sought VA dental treatment prior to the current 
claim of June 2007.  In addition, there is no evidence 
demonstrating that the Veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III). 38 C.F.R. § 17.161(g).  Moreover, the Veteran's service 
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation or due to individual unemployability 
(Class IV), nor is he a Chapter 31 vocational rehabilitation 
trainee (Class V).  38 C.F.R. § 17.161(h), (i).  He is also 
not receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 
C.F.R. § 17.161(j).

In view of the foregoing, the Board must find that the 
criteria for service connection for a dental condition, for 
the purposes of entitlement to VA outpatient dental 
treatment, have not been met.  Therefore, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for dental condition for 
treatment purposes is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


